12/02/20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-26 are presented for examination.
Response to Arguments/Response to Amendment
2.	Applicant's arguments and amendments filed 12/02/20 have been fully considered and they are persuasive.
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments and amendment filed 12/02/20 have been fully considered, and they are persuasive and claims 1-26 are allowed.
The terminal disclaimer filed on 01/05/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,395,196 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-fee).

/KIDEST BAHTA/Primary Examiner, Art Unit 2119